IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


LEONARD REEL,                                : No. 71 EM 2014
                                             :
                      Petitioner             :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA,                                :
                                             :
                      Respondent             :


                                          ORDER


PER CURIAM
       AND NOW, this 7th day of August, 2014, the Application for Leave to File Original

Process is GRANTED.         To the extent the Petition for Writ of Mandamus and/or

Extraordinary Relief requests extraordinary relief, it is DENIED.        To the extent the

Petition for Writ of Mandamus and/or Extraordinary Relief requests mandamus relief, it

is GRANTED.        The Court of Common Pleas of Philadelphia County is directed to

adjudicate Petitioner’s petition for writ of habeas corpus within 90 days of this order.